LOWELL, Circuit Judge.
This is one of those cases in which the complainants should be required to take the testimony in the regular way before an injunction. The machine which they proceed against was made by the Goodyear & McKay Sewing-Machine Company, and is by them leased to the defendants. The complainants have known for several years that the above-named company were making these machines, and have not warned them, nor proceeded against them, nor against any one. The only reason given for the delay is that it would be more convenient to proceed in Massachusetts, where the plaintiff company have their usual place of business, but this does not appear to be a sufficient excuse. Add to this that there is a fair doubt in my mind whether the defendants’ machine is an infringement of the twice reissued patent of the plaintiffs, and I find that the motion for a preliminary injunction should be denied. Motion denied.